                                                                               IN CLERK'S OFFICE
 UNITED STATES DISTRICT COURT                                             US DISTRICT COURT E.D.N.Y.

 EASTERN DISTRICT OF NEW YORK
                                                                          ★ HQVg 2m ^
                                                         X

 ALS CAPITAL VENTURES,LLC,                                                 BROOKLYN OFFICE

                                      Plaintiff,

                        - against -                          MEMORANDUM
                                                             DECISION AND ORDER
 LINCOLN LIFE & ANNUITY COMPANY OF
 NEW YORK and J ROSENBERG                                    I:I8-CV-0455I(AMD)(JO)
 DISTRIBUTION TRUST,BY AND THROUGH
 ITS TRUSTEE,MOSHE GLATZER,
                                      Defendants.
                                                         X

 ANN M.DONNELLY,United States District Judge;

         On August 13, 2018, ALS Capita! Ventures, LLC brought this action against Lincoln Life

 & Annuity Company of New York and J Rosenberg Distribution Trust, by and through its

 trustee, Moshe Glatzer, alleging unlawful conduct in connection with a life insurance policy.

(ECF No. 1.) On December 3, 2018, the Distribution Trust answered the complaint and asserted

 three counterclaims against ALS Capital Ventures for breach of contract, specific performance,

 and a declaratory judgment. (ECF No. 12.) ALS Capital Ventures subsequently moved to

 dismiss the Distribution Trust's counterclaims.' (ECF No. 25.) The parties are otherwise

 engaged in discovery on the original claims. For the following reasons, ALS Capital Ventures'

 motion to dismiss is granted.




'ALS Capital Ventures moved to dismiss the counterclaims asserted in the Distribution Trust's answer to
the first complaint. (ECF No. 41 at 1.) After the parties briefed the motion to dismiss, ALS Capital
Ventures filed an amended complaint which the Distribution Trust subsequently answered asserting the
same counterclaims. (Id.) At the parties' request, I construe the motion as a motion to dismiss the
amended counterclaims. (Id)
                                           BACKGROUND


        Lincoln Life, a New York-based insurance company,issued a life insurance policy for

Jeno Rosenberg in June of2008. (ECF No. 36 at 12 1.) The policy, worth $8.5 million(ECF

No. 31 T[ 43; ECF No. 36 at 15       29, 30), is a "flexible" policy, and the payment required to

maintain it varies from month to month. (ECF No. 31 ^ 48; ECF No. 36 at 4 48.) The

Distribution Trust's counterclaims are based largely on its theory that it is the rightful owner and

100 percent beneficiary ofthe life insurance policy underlying ALS Capital Ventures' complaint.

        The policy has undergone multiple ownership transfers since its issuance. The original

policy owner,the Jackson Avenue Trust,^ sold the policy to ALS Capital Ventures' predecessor

company^ by executing a purchase agreement. (ECF No. 33-1 at 1-9; ECF No.36 at 13 f 3.)

The parties also entered into a side letter agreement dated January 12, 2011(ECF No.36 at 13 H

8;see also ECF No. 25-2 at 70), which provided that the seller—^the Jackson Avenue Trust—

would retain the right to name beneficiaries ofthe policy "in lieu of accepting an amount equal

to the purchase price." (ECF No. 25-2 at 70.) The Jackson Avenue Trust then designated the

Distribution Trust as a beneficiary, and stated that the Distribution Trust would receive $1.3

million in insurance policy proceeds directly from the insurer. {Id.)

        The side letter agreement also referred to a "[p]urchase [a]greement dated January 4th,

2011,'"^ and stated that the buyer "accept[ed] full responsibility for any and all future obligations


^ The full name ofthe original owner is the J Rosenberg Jackson Avenue Trust. (ECF No.36 at 13 12.)

^ The original buyer was Progressive Capital Solutions, LLC,who subsequently assigned all right, title
and interest in the policy to Absolute Life Solutions, Inc. {Id. at 13 13-4;see also ECF No. 25-2 at 70.)

 The parties dispute whether the purchase agreement that ALS Capital Ventures attached to its motion to
dismiss(ECF No.25-2 at 61-68) is the relevant purchase agreement for the purpose of analyzing the
Distribution Trust's counterclaims. There does not appear to be another agreement, but there are aspects
ofthe agreement that are confusing. For example,the side letter agreement underlying its claims
references a purchase agreement dated January 4, 2011, but the purchase agreement attached to ALS
under the [p]olicy (including, the payment in full when due of any and all premium payments

required to be made in connection with the policy.)." {Id. at 71,) Ifthe buyer failed to make a

premium payment and the insurer sent the buyer a notice of grace period, the buyer was required

to forward the notice to the seller 25 days before the policy lapsed. {Id.) At that time,the seller

could make the required payment to the insurer and regain full ownership ofthe policy. {Id.)

        ALS Capital Ventures acquired the policy in 2013. (ECF No. 36 at 13 f 6.) In a January

8,2013 letter addressed to the trustee ofthe Distribution Trust, ALS Capital Ventures

"accept[ed] and acknowledg[ed] all terms and conditions ofthe" side letter agreement to which

its predecessor company agreed. (ECF No. 36 at 13 H 8; ECF No. 29-3 at 1.)

        In January and February of2017, Lincoln Life sent ALS Capital Ventures two notices of

grace period, which ALS Capital Ventures never received.^ (ECF No. 31 UK 70, 78.) The

Distribution Trust now claims that ALS Capital Ventures breached the January 12, 2011 side

letter agreement because it did not forward the grace period notices to the Distribution Trust.

(ECF No. 36 at 15 KK 28-30.) The Distribution Trust also seeks specific performance of what it

claims are the side letter agreement's provisions—^that ALS Capital Ventures transfer the policy

to the Trust {id. at 14 KK 16-19)—^and a declaratory judgment that the Distribution Trust is the

owner and 100 percent beneficiary ofthe policy {id. at 17 KK 14-15).




Capital Ventures' motion is dated January 10, 2011. (ECF No.29 at 3-4; see also ECF No. 25-2 at 61.)
ALS Capital Ventures characterizes the January 4th reference as a "typographical error" that is
"immaterial... particularly because the Distribution Trust does not even allege that a different [pjurchase
[ajgreement existed." (ECF No.33 at 6 n.2.) Additionally, the purchase agreement was dated January
10,2011, but not executed and notarized until January 26, 2011, despite the agreement's requirement that
the parties execute the contract within 14 calendar days ofJanuary 10,2011. (ECF No. 33-1 at 6,9.)
Given these contradictions, 1 decline to rely on the purchase agreement—and its one-year statute of
limitations {Id. at 33-1 at 7)—in this decision.

^ Lincoln Life admits that "the notices were mailed to" ALS Capital Ventures but"were returned by the
Postal Service as undeliverable." (ECF No.35 at 9.)
                                      LEGAL STANDARD


       To survive a motion to dismiss, a complaint must plead "enough facts to state a claim to

relief that is plausible on its face." Bell Atlantic Corp. v. Twombly,550 U.S. 544,570(2007). A

claim is facially plausible "when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v.

Iqbal, 556 U.S. 662,678(2009). Pleadings must be construed in the light most favorable to the

plaintiff. Hoyden v. Paterson, 594 F.3d 150, 160(2d Cir. 2010).

       A court reviewing a Rule 12(b)(6) motion to dismiss "is generally limited to the facts as

presented within the four comers ofthe complaint, to documents attached to the complaint, or to

documents incorporated within the complaint by reference." Williams v. Time Warner, Inc., 440

F. App'x 7,9(2d Cir. 2011)(quoting Taylor v. Vt. Dep't ofEduc., 313 F.3d 768,776(2d Cir.

2002)); see also Stinnett v. Delta Air Lines, Inc., 278 F. Supp. 3d 599(E.D.N.Y. 2017)("A

document is integral to the complaint where the plaintiff"(1)has actual notice ofthe document

and its information and(2)has relied upon the documents in framing the complaint.");

McLennon v. City ofNew York, 171 F. Supp. 3d 69, 88(E.D.N.Y. 2016)("A document is

incorporated by reference if the complaint makes a clear, definite and substantial reference to the

document[.]"). However,a court considering a motion to dismiss under Rule 12(b)(7)for failure

to join a necessary party may consider matters outside the pleadings. See Circle Indus., Div. of

Nastasi-White, Inc. v. City ofFed. Sav. Bank, 749 F. Supp. 447,457 n.2(E.D.N.Y. 1990), ajf'd

931 F.2d7(2dCir. 1991),

       When a party submits additional evidence in connection with a motion to dismiss,"a

district court must either 'exclude the additional material and decide the motion on the complaint

alone' or 'convert the motion to one for summary judgment under Fed. R. Civ. P. 56 and afford
  all parties the opportunity to present supporting material.'" Potente v. Citibank, N.A.,282 F.

  Supp. 3d 538,543(E.D.N.Y. 2017)(citations omitted).

          Both parties include exhibits with their motion papers, but neither requests that I convert

  this motion into one for summary judgment. Accordingly, I consider only exhibits that are

  integral to the complaint or incorporated in it by reference. Two documents meet these

  requirements:(1)the January 12,2011 side letter agreement between Absolute Life Solutions

  and the Jackson Avenue Trust(ECF No. 25-2 at 70-73), and(2)the January 8,2013 letter from

  ALS Capital Ventures to the Distribution Trust accepting and acknowledging the side letter

  agreement(ECF No. 29-3 at 1).

                                              DISCUSSION

         The Distribution Trust claims breach of contract and seeks both specific performance and

  a declaratory judgment.^

  I.     Breach of Contract


         A claim for breach of contract under New York law^ requires(1)the existence of a

  contract,(2)performance by the party seeking recovery,(3)non-performance by the other party,

  and(4)damages attributable to the breach. RCN Telecom Servs., Inc. v. 202 Centre Street

  Reality, LLC, 156 F. App'x 349, 350-51 (2d Cir. 2005)(summary order)(citation omitted); see

  also Watson v. Richmond Univ. Med. Ctr., No. 14-CV-1033,2019 WL 5087062, at *12

 (E.D.N.Y. Oct. 10,2019).




 ^ The Court has subject matterjurisdiction over the claims pursuant to 28 U.S.C. § 1367. The life
 insurance policy underlying this action is property subject to the Receivership Order in S.E.C. v. Platinum
 Mgmt.(NY), LLC., et al., No. 16-CV-06848. The Court has "exclusive jurisdiction" over all Receivership
 assets. (No. 16-CV-06848, ECF No. 276 at 2.)

'The parties do not dispute that New York law governs the underlying contracts. (ECF No.29 at 6.)

                                                     5
        The Distribution Trust claims that ALS Capital Ventures was obligated under the January

12, 2011 side letter agreement to forward a copy ofthe grace period notice to the Distribution

Trust. (EOF No. 36 at 13      3,4, 8, 22;see also EOF No. 29 at 4-5.) By failing to do so, it

claims, ALS Capital Ventures prevented the Distribution Trust from paying the outstanding

premiums and obtaining full ownership ofthe policy. (ECF No. 36 at 15          22, 28.) ALS

Capital Ventures contends that even if it had received a grace period notice from the insurance

company,it was obligated to forward it to the Jackson Avenue Trust, not the Distribution Trust.

(ECF No. 25-1 at 16,21-22.)

       "[A] written contract is to be interpreted so as to give effect to the intention ofthe parties

as expressed in the unequivocal language they have employed." Cruden v. Bank ofN.Y., 957

F.2d 961,976(2d Cir. 1992). Extrinsic evidence may be used to ascertain the meaning of a

contract "[i]fthe court finds that the terms, or the inferences readily drawn from the terms, are

ambiguous[.]" Alexander & Alexander Servs., Inc. v. Certain Underwriters at Lloyd's, 136F.3d

82,86(2d Cir. 1998). But when a "contract is clear and unambiguous on its face, the intent of

the parties must be gleaned from within the four comers ofthe instrument, and not from extrinsic

evidence." British Int'l Insurance Co. Ltd. v. Seguros La Republica, S.A., 342 F.3d 78,82(2d

Cir. 2003){ciMng Rainbow v. Swisher, 72 N.Y.2d 106, 109(1988)).

       The January 12,2011 side letter agreement on which the claim is based specifically

directs the policy "buyer" to forward grace period notices to the "seller," who could "regain

ownership ofthe policy" by paying any outstanding premiums to the insurer. (ECF No. 25-2 at

70-71.) The letter identifies the seller as the Jackson Avenue Trust—^not the Distribution Tmst.

(Jd. at 70.) The letter mentions the Distribution Tmst only once—as a "seller beneficiary"

entitled to a $1.3 million death benefit from the policy. {Id. at 70.) The letter does not require
the buyer to forward grace period notices to the Distribution Trust, or provide that the

Distribution Trust had any right to gain ownership ofthe policy.

        The Distribution Trust alleges that the Jackson Avenue Trust—^the original owner—

"transferred its rights and benefits" to the Distribution Trust. (ECF No. 36 at 13 f 7.) While the

Court must construe the claims in a light most favorable to the non-moving party and assume the

factual allegations are true, legal conclusions are not entitled to an assumption oftruth. Iqbal,

556 U.S. at 678. The conclusory allegation that the original owner transferred its rights, without

more,is insufficient to establish that as a fact.

        The Distribution Trust also argues that in a January 8, 2013 letter, ALS Capital Ventures

recognized that the Distribution Trust had the right to acquire the policy over the Jackson Trust.

(ECF No.29 at 5.) In fact, the January 8, 2013 letter does not endow the Distribution Trust with

any additional rights to the policy. It simply states that ALS Capital Ventures "accepts and

acknowledges all terms and conditions ofthe agreement between Absolute Life Solutions and

the J Rosenberg Jackson Avenue ILIT, dated January 12, 2011," (ECF No. 29-3 at 1.)

Moreover,the letter's subject line is "Re: 1.3mm Reserved Death Benefit[,]"(id) which

underscores that the Distribution Trust's right is to a $1.3 million death benefit—^not the entire

policy. It is the Jackson Trust, not the Distribution Trust, that is subject to the agreement.

        The Distribution Trust has not alleged sufficient facts to support its claim to the policy,

and the xmderlying documents do not reveal otherwise. Accordingly, its breach of contract claim

is dismissed for failure to state a claim.^




® Since 1 dismiss the case pursuant to Rule 12(b)(6), 1 decline to reach the alternative ground for dismissal
suggested by ALS Capital Ventures—^that the case should be dismissed under Rule 12(b)(7)for failing to
join a necessary party.
II.    Declaratory Judgment and Specific Performance

       The Distribution Trust also seeks specific performance ofthe letter agreement by

requiring ALS Capital Ventures to transfer the policy to the Trust(ECF No. 36 at 14     16-19)

and a declaratory judgment that the Distribution Trust is the owner and 100 percent beneficiary

ofthe policy {id. at 17 ^1|14-15). Under New York law,"specific performance is an equitable

remedy for a breach of contract, rather than a separate cause of action," Mariah Re Ltd. v. Am.

Family Mut. Ins. Co.,52 F. Supp. 3d 601,619, n.7(S.D.N.Y. 2014)(citing Cho v. 401-403 57th

St. Realty Corp., 300 A.D.2d 174, 752 N.Y.S.2d 55,57(2002)), affd sub nom. Maria Re Ltd. ex

rel. Varga v. Am. Family Mut. Ins. Co.,607 F. App'x 123(2d Cir, 2015). Similarly, requests for

declaratory relief"are not separate causes of action." Cangemi v. United States, 939 F. Supp. 2d

188, 196(E.D.N.Y. 2013)(citing In re Joint E. & S. Dist. Asbestos Litig, 14 F.3d 726, 731 (2d

Cir. 1993)).

       Since the Distribution Trust did not plead an underlying cause of action for breach of

contract, there is no ground upon which it may seek the remedies of specific performance or

declaratory judgment. Accordingly, these claims are dismissed.

                                        CONCLUSION


       I grant ALS Capital Ventures' motion to dismiss J Rosenberg Distribution Trust's

counterclaims without prejudice. J Rosenberg Distribution Trust may replead its counterclaims

within thirty days ofthis order. The parties should continue discovery on the original claims

pursuant to Magistrate Judge James Orenstein's orders.
so ORDERED.




                             s/Ann M. Donnelly
                            Arm M. Donnelly
                            United States District Judge




Dated: Brooklyn, New York
       November 8, 2019
